The petitioner (plaintiff in Joyce v. George W. Prescott Publishing Co. 348 Mass. 790) seeks to vacate a judgment for the respondent (defendant in that case), entered in the Superior Court pursuant to a re-script of this court following its decision holding that a news item describing an action begun by the plaintiff by filing in court a written complaint was an accurate report and that a verdict should have been directed for the defendant. There was no error in the denial of the petition. See Handy v. Miner, 265 Mass. 226, 228. There is no showing or suggestion that the judgment was entered otherwise than in accordance with law. G. L. c. 231, § 122. The petitioner urges in effect that this court on the present exceptions should review and reverse the prior decision. A petition in the Superior Court to vacate judgment following rescript may not be availed of, in the Superior Court or in this court, for the purpose sought. See, however, for a discussion of some of the issues involved, Joyce v. Globe Newspaper Co., ante, 492.

Exceptions overruled.